Kupferman, J.,
concurs in a memorandum as follows: While I agree with the views expressed by Presiding Justice Murphy in his dissent in People v Smith (206 AD2d 102, 114), I concur in the result in the instant case in order to avoid the fiasco that derived from the decision in People v Antommarchi (80 NY2d 247) as limited by People v Mitchell (80 NY2d 519).
In a homicide case, there is nothing more significant in the way of information for a defendant than the Medical Examiner’s report and its underlying material. Call it Rosario mate*440rial if you will, but a rose by any other name is still a rose. However, such rule should be prospective only.